Citation Nr: 0911175	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-42 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
leg/feet disabilities, aside from residuals of bilateral 
bunionectomies and a right calcaneal spur, claimed as 
secondary to her service-connected bilateral bunionectomies, 
has been submitted and, if so, whether service connection is 
warranted. 

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for degenerative 
disc disease with referred leg pain, claimed as secondary to 
her service-connected bilateral bunionectomies, has been 
submitted and, if so, whether service connection is 
warranted.

3.  Entitlement to a rating greater than 10 percent for a 
left foot disability, to include residuals of a left foot 
bunionectomy.

4.  Entitlement to a rating greater than 10 percent for a 
right foot disability, to include residuals of a right foot 
bunionectomy and right calcaneal spur.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1985 to May 1986 and served in the Reserves with various 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) from 1987 to at least 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The increased rating issues and the service connection aspect 
of the low back issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  An unappealed May 2000 rating decision, in pertinent 
part, denied service connection for low back and bilateral 
feet disabilities, claimed as secondary to the service-
connected disability of bilateral bunionectomies and right 
calcaneal spur, finding no competent and probative medical 
evidence linking the Veteran's low back and bilateral feet 
disabilities to her service-connected bilateral 
bunionectomies and right calcaneal spur or any other incident 
of service.

2.  Evidence received since May 2000 raises a reasonable 
possibility of substantiating her bilateral feet and low back 
claims.

3.  Resolving all reasonable doubt in the Veteran's favor, 
the Veteran's bilateral feet disabilities, to include chronic 
tendinitis and plantar fasciitis, can be attributed to her 
active military service. 


CONCLUSIONS OF LAW

1. The May 2000 rating decision that denied the claims for 
entitlement to service connection for a low back and 
bilateral feet disabilities, claimed as secondary to service-
connected residuals of bilateral bunionectomies and a right 
calcaneal spur, is final. 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  Evidence received since the May 2000 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for bilateral feet disabilities, secondary to 
service-connected residuals of bilateral bunionectomies and a 
right calcaneal spur, is new and material, and, therefore, 
the claim may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

3.  Evidence received since the May 2000 rating decision in 
relation to the Veteran's claim for entitlement to service 
connection for a low back disability, secondary to service-
connected residuals of bilateral bunionectomies and a right 
calcaneal spur, is new and material, and, therefore, the 
claim may be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

4.  The Veteran's bilateral feet disabilities, to include 
bilateral tendonitis and bilateral plantar fasciitis, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

New and Material Evidence

The Veteran claims she began having problems with her feet 
when she entered active duty in 1985 and was assigned boots 
that were too small for her.  Marching for several days in 
these boots caused her extreme pain and swelling to the point 
where multiple people had to forcibly pull the boots off.  
Since that time, the Veteran alleges she developed numerous 
bilateral feet conditions.  She is currently service-
connected for residuals from bilateral bunionectomies and a 
right foot calcaneal spur, but the RO last denied entitlement 
to service connection for her other disabilities, to include 
chronic Achilles tendonitis, bilateral plantar fasciitis and 
a left foot calcaneal spur in a May 2000 rating decision 
finding no medical nexus between these additional 
disabilities and her military service.  

In regard to her low back, the Veteran concedes she was in 
two motor vehicle accidents (MVA) prior to service in 
November 1984 and February 1985 where she injured her left 
ankle and low back.  She alleges, however, that her bilateral 
feet disabilities altered her gait and exacerbated her low 
back condition.  She further alleges that while she may have 
injured her back prior to service, in-service injuries 
coupled with her bilateral feet problems were much more 
significant to the current status of her low back. The RO 
last denied this claim in May 2000 finding a lack of a 
competent, probative medical nexus between her current low 
back disability and her service-connected bilateral feet 
disability or any other incident of service.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).   Although the Veteran did initially file a 
timely NOD, after the RO issued a September 2000 Statement of 
the Case (SOC) no correspondence was received from the 
Veteran within the appeal period perfecting her appeal and, 
therefore, the May 2000 rating decision is final. 

At the time of the May 2000 decision, the record included 
service treatment records showing considerable complaints, 
treatment and diagnoses for various bilateral feet conditions 
as well as sporadic complaints of back pain and treatment 
thereof.  The record also included VA outpatient treatment 
records and various VA examinations indicative of continuing 
treatment for her various feet conditions and low back.  Most 
significantly, a March 1997 VA examination diagnosed the 
Veteran with status-post bilateral bunionectomies and a right 
foot calcaneal spur related to the military, but noted no 
additional diagnoses.  An October 1999 VA examiner related 
the Veteran's current low back disability, diagnosed at that 
time as degenerative disc disease (DDD), to an in-service 
automobile accident.  An April 2000 VA examiner noted the 
possibility that the Veteran's bilateral feet disabilities 
caused an impaired gait, which in turn may have contributed 
to her low back disability, but ultimately found her low back 
disability most likely related to the in-service automobile 
accident. The Board notes the RO denied service connection in 
May 2000 finding the automobile accident cited by the 
examiners actually predated her active military service and, 
therefore, the opinions were not probative. 

Potentially relevant evidence received since the May 2000 
decision includes private medical opinions dated June 2004 
and October 2007, VA outpatient treatment records, and VA 
examinations dated January 2002, January 2005 and November 
2007.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims that her bilateral feet problems 
began in the military and grew steadily worse through the 
years.  She concedes she had a pre-service injury to her low 
back, but contends that she also had in-service problems with 
her low back, which seemed to worsen due to her abnormal gait 
because of her bilateral feet disabilities.  The RO, in 
denying the claims, found that the most probative medical 
evidence did not link the Veteran's feet disabilities, other 
than the bunionectomies and right foot calcaneal spur, to 
service nor did it show a probative medical nexus between the 
Veteran's current low back disability and her service-
connected bunionectomies or any other incident of service.  

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show a nexus between the 
Veteran's claimed disabilities and her other service-
connected disabilities, or any other incident of service.  
The Board finds the evidence received since the May 2000 
decision does.

The Veteran, in support of her claim, provided medical 
opinions from a private D.O., Dr. Turner, in June 2004 
indicating the Veteran's long history of low back and foot 
problems date back to 1985 and "prior to that time, we are 
aware of no history of foot or back problems, and it appears 
to stem from inadequate foot wear while she was in boot 
camp."  Similarly, an October 2007 private opinion from 
private podiatrist Dr. Nguyen indicates diagnoses of chronic 
tendonitis and plantar fasciitis, with the following opinion:

It is my opinion that the patient's service 
connected condition for her foot and ankle is 
contributory to her persistent bilateral foot and 
ankle pathologies.

VA outpatient treatment records indicate voluminous treatment 
for her feet and low back, to include over nine surgeries.  
The Veteran was afforded various VA examinations during the 
appellate time period.  Since May 2000, the Veteran was 
afforded VA examinations in January 2002, January 2005 and 
November 2007.  

The January 2002 examiner indicated it was at least as likely 
as not that the Veteran's other non-service connected feet 
disabilities have been aggravated by the bunionectomies and 
her chronic plantar fasciitis of both feet.  The January 2005 
examiner indicated the Veteran's non-service connected feet 
conditions are related to her bunionectomies and right 
plantar fasciitis.  The examiner also indicated that her 
mechanical back pain is directly related to her 
bunionectomies and right plantar fasciitis as well.

The November 2007 examiner merely outlined all of the 
Veteran's current bilateral feet disabilities, but did not 
proffer a specific opinion regarding etiology.

The probative value of each medical opinion in the medical 
record will be discussed below, but the medical opinions at 
the very least raise a reasonable possibility of 
substantiating the claims and for that reason the claims may 
be reopened.  

The claims being reopened, the Board may now consider whether 
service-connection is warranted for bilateral feet 
disabilities.  The issue of service connection for 
degenerative disc disease/a low back disorder will be further 
addressed in the REMAND portion of this decision.



Service Connection (Bilateral Feet)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the Veteran was 
not diagnosed with arthritis of the foot/feet within one year 
of separation from active duty in the Navy.  It should be 
noted that the presumption is inapplicable for the Veteran's 
service in the Naval Reserves.  Biggens v. Derwinski, 1 Vet. 
App. 474, 478 (1991).

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 
52744- 47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

As indicated above, the Veteran alleges she has a myriad of 
bilateral feet disabilities, to include chronic tendonitis 
and plantar fasciitis, which are related to being issued 
small boots during her active military service.  
Alternatively, the Veteran alleges her current feet 
pathologies are secondary to her service-connected bilateral 
feet disabilities, to include residuals of bilateral 
bunionectomies and a right calcaneal spur.  

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
She is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Further, the Board notes that only "veterans" are entitled 
to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.  To 
establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  
38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 
511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
The fact that a claimant has established status as a 
"veteran" for purposes of other periods of service (e.g., 
the Veteran's period of active duty) does not obviate the 
need to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

The claimant in this case is a "veteran" based on her 
active duty service from July 1985 to May 1986.  Therefore, 
she is entitled to "veteran" status and the full benefit of 
VA resources for any compensation claim based on that period 
of service.  However, in order for the appellant to achieve 
"veteran" status and be eligible for service connection for 
disability claimed during her Reserve service, the record 
must establish that she was disabled during active duty for 
training due to a disease or injury incurred or aggravated in 
the line of duty or she was disabled from an injury incurred 
or aggravated during inactive duty training.  See Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

In this case, it is unclear the Veteran's exact dates in the 
Naval Reserves and the exact times of ACDUTRA or INACDUTRA.  
It is clear she entered the Naval Reserves in 1987.  The 
Veteran further indicated in a correspondence dated July 1997 
that she was still enlisted in the inactive Naval Reserves.  

The exact timeframe of her Naval Reserves, ACDUTRA and 
INACDUTRA is unimportant here because the premise of the 
Veteran's claim is trauma incurred during her active service 
in the Navy.  Specifically, she alleges her current bilateral 
feet disabilities are due to being issued incorrect sized 
boots during boot camp in the Navy, specifically in 1985.  
She further indicates after three days in the boots, her feet 
were swollen, discolored and in considerable pain.  Since 
that time, she alleges having continuous problems with her 
feet.  She is currently service-connected for residuals of 
bunionectomies done in 1987 and 1988, while she was in the 
Naval Reserves.  She is also service-connected for a right 
calcaneal spur.  The Veteran alleges, in the alternative, 
that her current bilateral feet disabilities stem from these 
service-connected disabilities.

The Veteran's service treatment records confirm considerable 
bilateral feet treatment while in the Navy and Naval 
Reserves.  In July 1985, the Veteran indicated she stubbed 
her right toe and experienced a bruised foot thereafter for 
two days.  A bone scan at that time revealed a stress 
fracture of the right foot.  The Veteran was also diagnosed 
with bunion deformity of the right foot.  Throughout her 
active Navy service, the Veteran was treated for blisters, 
foot swelling, stress fracture, chronic foot pain, and 
paresthesias of the bilateral feet.  Bunionectomies were 
recommended and ultimately performed during her Naval Reserve 
service in 1987 and 1988.  From 1985 to 1986 examiners 
suspected bilateral tendonitis, but x-rays at the time did 
not confirm the diagnosis.  On the Veteran's May 1986 
separation examination, chronic bilateral foot pain and 
bilateral bunions were noted.  The Veteran was also six and a 
half months pregnant at the time, which exacerbated her 
bilateral foot pain at times.  

The Veteran also concedes, and the service treatment records 
note, she was involved in two pre-service motor vehicle 
accidents (MVA), specifically in November 1984 and February 
1985.  She concedes she injured her left ankle in one of 
those accidents.  

During her Naval Reserves service, however, the service 
treatment records indicate she was involved in another MVA in 
November 1989 where her left foot hyperflexed.  X-rays at the 
time did not reveal any acute fracture.  The Veteran was 
diagnosed with tendonitis of the bilateral feet in February 
1990.  

In short, the Veteran has an extensive history of in-service 
treatment for various bilateral foot complaints.  Other than 
chronic foot pain and bilateral bunions, surgically treated 
in 1987 and 1988, it is unclear what definitive diagnoses the 
Veteran had at the conclusion of her Naval Reserves service.  
Clearly, however, on separation from her active Navy service, 
the Veteran's bilateral feet conditions were characterized as 
foot pain and bilateral bunions (hallux valgus).  

After service, the Veteran's bilateral feet symptoms 
continued.  VA outpatient treatment records confirm over nine 
surgical procedures to her bilateral feet for various 
disabilities, to include bilateral calcaneal spurs, bilateral 
plantar fasciitis, bilateral tendonitis, and residuals of 
bunionectomies. 

The RO awarded the Veteran service-connection for residuals 
of bilateral bunionectomies and right foot calcaneal spur in 
September 1997.  At that time, a March 1997 VA examination 
only noted those above diagnoses as current bilateral feet 
disabilities.  Since that time, however, it is clear the 
Veteran is currently diagnosed with many other bilateral feet 
disabilities.

The pertinent inquiry is whether these additional bilateral 
feet diagnoses are related to the Veteran's military service 
or secondary to her service-connected residuals of bilateral 
bunionectomies and right foot calcaneal spur.  Resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
they are.

The Veteran was afforded numerous VA examinations throughout 
the pendency of this appeal.  In January 2002, a VA examiner 
diagnosed the Veteran with bilateral bunionectomies, a right 
heel spur, chronic tendonitis of the posterior tibialis and 
peroneal tendons, and chronic plantar fasciitis.  The January 
2002 examiner opined as follows:

It is possible, it is at least as likely as not 
that these other foot conditions have been 
aggravated by the bunionectomies and her chronic 
plantar fasciitis of both feet.... Her altered gait 
pattern and increased valgus hindfoot alignment 
bilaterally is contributing to her chronic 
tendinitis.  Again, it is my opinion that 
residuals of her service-connected foot conditions 
have contributed to her current pain and 
tendinitis conditions of both feet.

The examiner's opinion was based on a physical examination 
and review of the claims folder, but it is not based on a 
complete accurate picture of the facts.  The Veteran is not 
service-connected for plantar fasciitis and the examiner 
appears to attribute the Veteran's tendinitis to both the 
service-connected bunionectomies and the non-service-
connected plantar fasciitis.  It is also clear from the 
examiner's opinion, however, that the Veteran's overall 
impaired gait contributed to her current bilateral feet 
diagnoses.

The Veteran was afforded an additional VA examination in 
January 2005 where she was diagnosed with bilateral 
bunionectomies, bilateral plantar fasciitis and bilateral 
Achilles tendinitis.  Similar to the prior examiner, this 
examiner also mistakenly presumed the Veteran's plantar 
fasciitis, bilateral, was service-connected and opined that 
the bilateral Achilles tendinitis is related to the bilateral 
bunionectomies and plantar fasciitis.  The Veteran was most 
recently afforded a VA examination in November 2007 where the 
examiner noted the same diagnoses, but did not proffer an 
opinion with regard to etiology.

In support of her claim, the Veteran submitted two private 
opinions.  The first opinion, dated June 2004, from her 
private D.O., Dr. Turner, opined as follows:

[The Veteran] has a long history of low back and 
foot problems.  These conditions date back to 
1985.  Prior to that time, we are aware of no 
history of foot or back problems, and it appears 
to stem from inadequate foot wear while she was in 
boot camp.  Since that time, impairments have 
accumulated....  It has been determined that her 
foot, leg and back problems are somewhat service 
related....

It is unclear what, if any, medical records Dr. Turner relied 
on in rendering this opinion.  Indeed, Dr. Turner notes his 
summation of facts is "according to [the Veteran]."  The 
"facts," moreover, are not consistent with the record.  The 
Veteran sustained a pre-service left ankle injury and a low 
back injury, yet Dr. Turner indicates the Veteran has no pre-
military history of foot or low back problems.  His 
conclusion, moreover, is speculative at best.  He merely 
indicates her foot, leg and back problems are "somewhat 
service related."  For these reasons, the Board does not 
find Dr. Turner's opinion compelling.  See Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (medical opinions based on 
incomplete or inaccurate factual premise are not probative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993)(medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim).

The Veteran's private podiatrist submitted a statement in 
October 2007 diagnosing the Veteran with chronic foot pain, 
chronic tendonitis of the posterior tibilalis tendon, 
peroneal tendons, Achilles tendon, tibialis tendon, lateral 
ankle instability and plantar fasciitis.  With regard to 
etiology, Dr. Nguyen indicates as follows, "It is my opinion 
that the patient's service connected condition for her foot 
and ankle is contributory to her persistent bilateral foot 
and ankle pathologies."  Dr. Nguyen also basis his opinion 
on an incorrect factual premise, namely that the Veteran is 
service-connected for an ankle disability, and similarly his 
opinion lacks probative value.  Id.

In short, it does not appear any examiner or private 
physician rendered an opinion based on a complete accurate 
picture of the facts of this case.  The Board finds, however, 
the evidence sufficient to warrant service-connection for the 
Veteran's additional bilateral feet disabilities, to include 
plantar fasciitis and tendonitis.

The service treatment records indicate a lengthy and 
significant history of bilateral foot complaints, treatment 
and diagnoses.  Many times throughout the Veteran's active 
service in the Navy tendonitis was suspected, but never 
definitively diagnosed.  Such complaints and treatment 
continued throughout the Veteran's Naval Reserves service.  

It is unclear when the Veteran first definitively manifested 
bilateral tendonitis and plantar fasciitis, but it is clear 
the Veteran had continuous symptomatology since her military 
service.  The medical opinions, although not perfect, 
consistently indicate a link between her service-related 
bunionectomies and current feet disabilities. 

At the very least, the Board finds the evidence to be in 
relative equipoise.  The Board concludes, then, that service 
connection is warranted for bilateral feet disabilities, 
other than residuals from bilateral bunionectomies and a 
right calcaneal spur, to include bilateral tendonitis and 
plantar fasciitis. 

As this decision represents a complete allowance of the 
benefit sought on appeal, it is not necessary for the Board 
to discuss the Veterans Claims Assistance Act of 2000 and 
whether the duties to notify and assist have been properly 
discharged by VA.  Upon return of this case to the RO, it 
will be making a decision regarding disability rating and 
effective date.  If the Veteran disagrees with either as 
assigned by the RO, she may file a notice of disagreement and 
appeal the determination(s).  The Veteran is not prejudiced 
by the Board's decision on the merits of this appeal.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for bilateral leg/feet 
disabilities, aside from residuals of bilateral 
bunionectomies and a right calcaneal spur, claimed as 
secondary to her service-connected bilateral bunionectomies, 
the claim is reopened, and, to that extent only, the appeal 
is granted.

As new and material evidence has been received to reopen the 
claim for service connection for degenerative disc disease 
with referred leg pain, claimed as secondary to her service-
connected bilateral bunionectomies, the claim is reopened, 
and, to that extent only, the appeal is granted, subject to 
further action as discussed herein below.

Entitlement to service connection for bilateral feet 
disabilities, to include bilateral chronic tendonitis and 
bilateral plantar fasciitis, is granted.


REMAND

The Veteran alleges her already service-connected bilateral 
feet conditions are more severe than currently rated.  She 
has undergone over 9 surgeries on her feet bilaterally 
throughout time and is currently receiving a 10 percent 
rating for each foot.  She further alleges her bilateral feet 
conditions alter her gait and exacerbate her low back 
disability.

As indicated above, the Veteran's exact service dates in the 
inactive Naval Reserves are unknown.  She served on active 
duty in the Navy from July 1985 to May 1986 and entered the 
inactive Naval Reserves in 1987.  The Veteran indicated in a 
July 1997 correspondence that she was still serving in the 
inactive Reserves.  The actual dates and circumstances of her 
Reserves service are extremely relevant in the inquiry of 
entitlement to service connection, such as the low back 
disability claim here.  Accordingly, the RO should take 
further steps to confirm the Veteran's actual dates of 
service, to include confirming dates of ACDUTRA and 
INACDUTRA. 

Again, the Veteran submitted two private opinions in support 
of her claim: a June 2004 opinion by Dr. Turner and an 
October 2007 opinion by Dr. Nguyen.   The RO should take this 
opportunity to obtain medical release forms from the Veteran 
to obtain any and all treatment records from these private 
medical providers because the record may not be currently 
complete.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from January 2008 to the 
present.

Increased Rating (Bilateral Feet)

As indicated above, the Board concludes the preponderance of 
the evidence supports a finding that all the Veteran's 
current bilateral feet conditions are related to the initial 
in-service trauma to her feet.

In light of the grant of service-connection above, the 
current increased rating claims relating to her feet must be 
remanded for the RO to do the initial rating in light of the 
new service-connected disabilities.  

That is, the Board concludes the Veteran's current ratings 
for residuals of bunionectomies and a right calcaneal spur 
are "inextricably intertwined" with the initial rating to 
be assigned by the agency of original jurisdiction (AOJ) of 
the Veteran's other bilateral feet conditions.  The Court has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 181 (1991).  Here, this issue must be deferred 
pending an initial rating being determined by the AOJ for her 
newly service-connected disabilities.  Indeed, the issue of 
entitlement to an increased rating may be rendered moot by 
the initial rating assigned by the RO for her other bilateral 
foot disabilities.  Accordingly, these issues must be 
remanded to the RO in accordance with the holding in Harris, 
1 Vet. App. 181. 

Low Back

As indicated above there are conflicting opinions throughout 
time with regard to the etiology of the Veteran's low back.  
It does not appear any VA examiner had a complete, accurate 
picture of the facts of this case.  

Specifically, some past VA examiners have linked the 
Veteran's low back disability to an in-service car accident.  
The Veteran, however, concedes she was in two MVA prior to 
service in November 1984 and February 1985 injuring her left 
ankle and low back.  It also appears from the service 
treatment records, however, that she was in an in-service MVA 
in November 1989 injuring her left foot.  It is unclear 
whether pre-service and in-service accidents were considered 
in rendering the opinions.

Other past examiners, most recently in November 2007, linked 
the Veteran's low back pain to her bilateral feet 
disabilities.  The examiner, however, did not indicate 
knowledge of the Veteran's past MVA or that the C-file was 
reviewed.  Similarly the private opinion by Dr. Turner 
submitted in June 2004 indicates the Veteran has no pre-
service back problems.  Medical opinions based on incorrect 
factual premise are not probative.  See Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993).

The Veteran concedes two pre-service car accidents injuring 
her back.  Service treatment records, however, indicate 
sporadic complaints and treatment for back pain, especially 
during her active service when she was pregnant.  The service 
treatment records also indicate an automobile accident in 
November 1989, during her Naval Reserves service.  

The medical evidence lends some support that the Veteran's 
current low back disability may be related to her service-
connected bilateral feet disabilities or a direct incident of 
service.  No medical opinion, however, appears to have been 
based on a complete, accurate picture of the Veteran's 
medical history.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regards to 
the Veteran's claim of service connection, the Board notes 
that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

In this case, although several medical examinations have 
already been provided, for reasons mentioned the medical 
evidence is still insufficient to decide the case.  
Accordingly, a new VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1. Confirm the Veteran's Naval Reserves 
service dates, to include periods of 
ACDUTRA and INACDUTRA and obtain any 
missing medical records from the Naval 
Reserves, National Personnel Records 
Center (NPRC) or any other appropriate 
agency for her Reserves service.  All 
efforts to obtain these records should be 
fully documented, and the Naval Reserves 
or NPRC must provide a negative response 
if records are not available.

2.  Ask the Veteran to identify and 
provide release forms authorizing VA to 
request her treatment records from Dr. 
Turner, Dr. Nguyen or any other private 
doctor for treatment of her low back or 
bilateral feet that have not already been 
obtained.  These medical records should 
then be requested, and the RO should 
specify that actual treatment records, as 
opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should 
be fully documented

3.  Obtain the Veteran's medical records 
for treatment from the VA Medical Center 
in Dayton, Ohio from January 2008 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
for her claimed low back disability.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that any current low back disability was 
caused or aggravated by her service-
connected bilateral feet disabilities or 
any direct injury of her military service 
versus her pre-service motor vehicle 
accidents dated November 1984 and February 
1985.  Pertinent documents in the claims 
folder must be reviewed by the examiner and 
the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation, resolving any 
conflicting medical opinions rendered, 
specifically the VA examinations dated 
October 1999, April 2000, January 2002 and 
January 2005 as well as the June 2004 
private opinion rendered by Dr. Turner. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and she should be given an 
opportunity to respond, before the case is 
returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


